SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                              State of New Jersey v. Kevin Gamble (A-53-12) (071234)

Argued May 5, 2014 – Decided July 29, 2014

CUFF, P.J.A.D. (temporarily assigned), writing for a unanimous Court.

         In this appeal, the Court considers the validity of a warrantless search of a van and the seizure of a handgun
from the van’s center console.

          At approximately 11:00 p.m. on May 3, 2008, Irvington Police Officers Theodore Bryant and Richard
Santiago responded to a dispatch of “shots fired” in a high-crime neighborhood. While patrolling the area, the
officers received a second dispatch in response to an anonymous 9-1-1 call reporting an individual seated in a tan
van with a gun in his lap. The officers spotted a tan van and parked behind it. They directed a spotlight on the van,
then exited the car with their weapons drawn. Bryant saw the occupants moving frantically inside the van, “as if
trying to hide something.” He approached on the driver’s side and ordered the occupants, defendant Kevin Gamble
and co-defendant Terrell Wright, to exit the van. Wright did so, but defendant started to and then retreated to the
driver’s seat. Fearing he might be trying to retrieve a weapon, Bryant struck defendant and pulled him from the van.
Finding no weapons on defendant, Bryant began a search of the van. As he entered the vehicle, he noticed the
handle of a handgun protruding from the center console. Bryant then heard a commotion and realized defendant was
attempting to flee. After subduing and restraining defendant, Bryant informed other officers about the gun, which
was retrieved from the van.

          Defendant was charged with second-degree unlawful possession of a handgun, third-degree receiving
stolen property (the handgun), and third-degree resisting arrest. He moved to suppress the evidence recovered at the
scene, arguing that the search was illegal because no exception to the warrant requirement applied. The trial court
denied the motion. It found Bryant’s testimony credible and held that the totality of the circumstances, including the
fighting, defendant’s retreat back into the van, and the report of shots fired, created a reasonable suspicion to
investigate. Moreover, the court found that the State met its burden because the handgun was in plain view.
Defendant pled guilty to second-degree unlawful possession of a weapon and third-degree resisting arrest and was
sentenced to the statutory minimum of three year’s imprisonment with a three-year period of parole ineligibility.

          Defendant appealed, and the Appellate Division reversed his conviction. The panel found that no exception
to the warrant requirement permitted the search of the van and the seizure of the handgun. It concluded that,
although the totality of the circumstances may have provided police with a suspicion that criminal activity was
afoot, reasonable suspicion sufficient to support a stop required more. Thus, the panel determined that the protective
frisk was not permissible and that, since there was no evidence demonstrating that Bryant saw the handgun in the
console prior to entering the van, the plain view exception to the warrant requirement was inapplicable. The Court
granted the State’s petition for certification. 213 N.J. 389 (2013).

HELD: Under the totality of the circumstances, which provided the officers with a reasonable and articulable
suspicion that defendant was engaged in criminal activity, the investigatory stop and protective sweep of the
passenger compartment of the van were valid.

1. Appellate review of a decision on a motion to suppress requires courts to uphold the factual findings underlying
the decision so long as they are supported by sufficient credible evidence in the record. Reviewing courts should
only reverse when the trial court’s decision is so clearly mistaken as to require intervention in the interests of justice.
A trial court’s interpretation of the law and the consequences that flow from established facts are not entitled to
special deference and are reviewed de novo. (p. 11)



                                                            1
2. The right to be free from unreasonable searches and seizures is guaranteed by the Fourth Amendment to the
United States Constitution and Article I, Paragraph 7 of the New Jersey Constitution. A warrantless search is
presumed invalid unless it falls within one of the recognized exceptions to the warrant requirement, such as the plain
view exception. Law enforcement officers also are permitted to conduct a limited protective sweep of a residence
when necessary for safety reasons, even absent probable cause to arrest. Such sweeps are only permissible when
officers are in the private premises for a legitimate purpose and possess a reasonable articulable suspicion that the
area to be swept contains a dangerous individual. Similarly, officers may conduct protective sweeps of the
passenger compartment of a vehicle based on a reasonable belief that it contains potentially dangerous weapons.
(pp. 11-14)

3. In many instances, the circumstances culminating in a protective sweep commence with an investigatory stop.
Both require a reasonable articulable suspicion that the person to be frisked or the area to be searched pose a danger
to the officer. Specifically, police may conduct a brief, investigatory stop if there is reasonable suspicion that the
person being stopped is engaged, or is about to engage, in criminal activity. This must be based on specific and
articulable facts, as well as rational inferences from those facts, that reasonably lead the officer to believe the
suspect is dangerous and may gain immediate control of weapons. Reasonable suspicion may not be solely based on
a mere hunch or an anonymous tip. However, where an anonymous tip is conveyed through a 9-1-1 call and
contains sufficient information to trigger public safety concerns and to provide an ability to identify the person in
question, police may undertake an investigatory stop based on that information. Other factors that may give rise to
reasonable suspicion include nervousness and furtive gestures combined with other objective facts, additional
evasive action, lying to police, and the lateness of the hour. When an investigatory stop is permissible, officers may
also frisk the individual. (pp. 14-20)

4. The Court finds that the totality of the circumstances created sufficient reasonable suspicion to justify the
investigatory stop of the van. Specifically, two anonymous calls were reported on the night in question, at least one
of which was placed through the 9-1-1 system. The tipster identified the vehicle’s color, type, and approximate
location, all of which were corroborated by officers on the scene. When officers illuminated the vehicle, they
observed behavior consistent with an attempt to hide a prohibited item. These furtive gestures, the location of the
van, the late hour, and the 9-1-1 calls combined to create a reasonable suspicion sufficient to justify an investigatory
stop. (pp. 20-21)

5. As for the legality of the subsequent frisk of the occupants and search of the van, the Court explains that the
totality of the circumstances justifying the investigatory stop may also provide an officer with a specific and
particularized reason to believe a suspect is armed. Here, in addition to those circumstances warranting the stop,
defendant balked at Bryant’s direction to exit the van. His retreat created the reasonable suspicion that he was
dangerous and could gain immediate access to a weapon, specifically the handgun reported in the 9-1-1 call. The
officers’ reasonable concerns for their safety and the safety of others did not evaporate when they failed to find a
weapon on defendant or Wright. Rather, defendant’s behavior enhanced the officers’ suspicion that there was a gun
in the van that would be within either occupant’s easy reach once they returned to the vehicle. Accordingly, Bryant
conducted a permissible, narrowly confined visual sweep of the passenger compartment, which revealed a handgun
protruding from the center console. Since this search was a permissible protective sweep, the Court declines to
address the applicability of the plain view exception. (pp. 21-23)

6. The Court finds that the initial investigatory stop of the van was justified under the totality of the circumstances.
Similarly, the officers’ decision to conduct a protective sweep of the van was constitutionally permissible. Since no
one factor was determinative, the Court need not consider whether the 9-1-1 calls alone were sufficient to create a
reasonable suspicion of criminal activity. Rather, the totality of the circumstances provided the requisite reasonable
and articulable suspicion that defendant was engaged in criminal activity, which permitted the investigatory stop and
the protective sweep of the van. (pp. 23-25)

         The judgment of the Appellate Division is REVERSED.

       CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON, and FERNANDEZ-
VINA; and JUDGE RODRÍGUEZ (temporarily assigned) join in JUDGE CUFF’s opinion.



                                                           2
                                       SUPREME COURT OF NEW JERSEY
                                         A-53 September Term 2012
                                                  071234

STATE OF NEW JERSEY,

    Plaintiff-Appellant,

           v.

KEVIN GAMBLE,

    Defendant-Respondent.


           Argued May 5, 2014 – Decided July 29, 2014

           On certification to the Superior Court,
           Appellate Division.

           Frank Muroski, Deputy Attorney General,
           argued the cause for appellant (John J.
           Hoffman, Acting Attorney General, attorney;
           Mr. Muroski and Brian J. Uzdavinis, Deputy
           Attorney General, on the briefs).

           Susan Brody, Deputy Public Defender II,
           argued the cause for respondent (Joseph E.
           Krakora, Public Defender, attorney).

    JUDGE CUFF (temporarily assigned) delivered the opinion of

the Court.

    This appeal involves the validity of a warrantless search

of a van and the seizure of a handgun from the van’s center

console.   The initial investigatory stop, the subsequent frisk

of the occupants, and the protective search of the passenger

compartment of the van were precipitated by two late night

anonymous calls to police.   The first reported “shots fired”;


                                 1
the second reported an individual seated in a van with a gun on

his lap.    Both calls identified a location that was well-known

to the responding police officers as a high-crime area.

    The entry into the passenger compartment of the van by one

of the responding officers occurred after police located the

vehicle and observed frantic movements by its occupants.      When

ordered to exit the vehicle, the driver started to leave and

then balked.    After the driver was forcibly removed by an

officer, he was frisked.    No weapon was found on him or his

passenger.    As the officer returned to inspect the interior of

the van, he observed the handle of a gun protruding from the

center console of the van and almost simultaneously heard a

commotion caused by the driver’s attempt to flee.    The gun was

seized by another officer after the driver was subdued,

restrained, and placed in a police car.

    The totality of the circumstances -- specifically the 9-1-1

calls, the late hour, the location of the van, the frantic

movements of the occupants, and the hesitancy of the driver to

leave the van -- permitted the responding police officers to

form a reasonable suspicion that either one or both of the

occupants of the van were armed or that a weapon would be found

in the vehicle.    The frisk of both occupants failed to produce a

weapon.    That finding underscored the need to inspect the

interior of the vehicle to make sure it did not contain a weapon

                                  2
before the driver and passenger re-entered the van.     Under the

totality of the circumstances, we conclude that the officers

conducted a valid investigatory stop, Terry1 frisk, and

protective sweep of the passenger compartment of the van.

                                 I.

       We derive the facts from the evidentiary hearing held in

response to defendant’s motion to suppress.    On May 3, 2008, at

approximately 11:00 p.m., Irvington Police Officers Theodore

Bryant and Richard Santiago responded to a dispatch of “shots

fired” in the area of Chancellor and Union Avenues, a high-crime

neighborhood.    While patrolling the area, the officers received

another dispatch in response to an anonymous 9-1-1 call

reporting an individual seated in a tan van with a gun in his

lap.    No other information was given.

       The officers soon spotted a tan van parked on Chancellor

Avenue.    The officers parked their vehicle behind the van and

directed a spotlight on it, then exited their vehicle with their

weapons drawn.    Officer Bryant could see the occupants moving

frantically inside the vehicle, “as if trying to hide

something.”    He approached on the driver’s side and ordered the

occupants, later identified as defendant Kevin Gamble and co-




1
 Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 1880, 20 L. Ed.
2d 889, 906 (1968).
                                  3
defendant Terrell Wright, to exit the vehicle.    At this point,

Officer Bryant did not see a gun in the van.

     Wright, the front-seat passenger, exited as instructed.        As

Officer Bryant approached, defendant began to exit and then

retreated to the driver’s seat.     Bryant testified that he feared

defendant might be trying to retrieve a weapon.     He struck

defendant and pulled him from the vehicle.    Bryant frisked

defendant for weapons.    Finding none, he transferred defendant

to a responding backup officer.2

     Officer Bryant then returned to the vehicle to search its

interior.    Bryant testified that he observed the handle of a

handgun protruding from the van’s middle console “as he entered

the vehicle.”   At that point, Bryant heard a commotion and

realized that defendant was trying to flee.     Bryant exited the

van, subdued and restrained defendant, placed him into a police

vehicle, and notified other officers that there was a handgun

inside the van.   In addition to retrieving the handgun from the

van, police recovered shell casings at the scene.

     Janelle Johnson, defendant’s fiancée, testified for

defendant.   Johnson, the owner of the van, observed parts of the

incident from her apartment window across the street.     She

testified that she heard someone yelling “get out the car, get

2
  The record does not reveal whether the passenger was frisked.
The arguments of both parties suggest that he was frisked and no
weapon was found.
                                   4
out the car,” and saw lights.    Johnson looked out the window and

saw police surround the van with their guns drawn.     Johnson went

outside and saw defendant lying on the ground.    From the other

side of the street, she observed a police officer inside the van

“go straight towards the middle of the car and yank the console

out,” and remove a handgun.     Johnson did not know where the

handgun came from or how it got inside the van.

                                 II.

                                  A.

    Defendant was charged with second-degree unlawful

possession of a handgun, N.J.S.A. 2C:39-5(b); third-degree

receiving stolen property (the handgun), N.J.S.A. 2C:20-7; and

third-degree resisting arrest, N.J.S.A. 2C:29-2(a)(3)(a).

    Defendant filed a motion to suppress the evidence recovered

at the scene, arguing that the search was illegal because no

exception to the warrant requirement applied.     The State

contended that the search was reasonable under the automobile

exception to the warrant requirement, maintaining that there was

probable cause to believe there were weapons in the vehicle and

that exigent circumstances existed when defendant broke free and

attempted to flee from the officers.    The State argued that,

even if the circumstances did not establish probable cause, the

officers had reasonable suspicion to justify a protective search

of the vehicle.   Alternatively, the State maintained that the

                                  5
search was permissible under the plain view exception to the

warrant requirement.

    The motion court denied defendant’s motion to suppress.

The court credited Johnson’s testimony, but found Officer

Bryant’s testimony more credible.    The motion court held that

the totality of the circumstances, including “the fighting, the

fact that one individual tried to retreat back into the car, the

corroboration of the handgun being found, and in connection with

a call, which indicated shots fired,” created a reasonable

suspicion to investigate, and further held that the State had

met its burden because the weapon was in plain view of the

officer.

    Following the denial of his motion to suppress, defendant

pled guilty to second-degree unlawful possession of a weapon,

N.J.S.A. 2C:39-5(b), and third-degree resisting arrest, N.J.S.A.

2C:29-2(a)(3)(a), pursuant to a negotiated plea agreement.     The

court sentenced defendant to the statutory minimum of three

years’ imprisonment with a three-year period of parole

ineligibility.

                                B.

    Defendant appealed, arguing that the trial court erred in

applying the plain view exception.    He further contended that no

other exception to the warrant requirement applied to the search

of the van.   The State maintained that the handgun was seized in

                                 6
plain view during a lawful investigative stop, and even if it

was not in plain view, it was properly seized during a limited

protective search of the van that was reasonable under the

totality of circumstances.

       The Appellate Division reversed defendant’s conviction,

concluding that no exception to the warrant requirement

permitted the search of the van and the seizure of the handgun.

The appellate panel held that, although the totality of the

circumstances and evidence may have given the police officer a

suspicion or a hunch that criminal activity was afoot,

reasonable suspicion to support a stop demanded more.       The panel

concluded that defendant’s furtive movements, accompanied only

by a report of individuals with a gun in a tan van and

defendant’s attempts to re-enter the van, were not enough to

support a reasonable belief that defendant was dangerous and

that the vehicle might contain a weapon accessible to defendant

or his passenger.    Accordingly, the panel held that the

protective frisk was not permissible.    Further, the panel found

that there was no evidence in the record demonstrating the

officer viewed the handgun in the console prior to entering the

van.    Therefore, because the officer was not lawfully in the

viewing area, the plain view exception was not applicable.       The

panel also rejected the application of the automobile exception

to the warrant requirement.

                                  7
     The State filed a petition for certification, which this

Court granted.   State v. Gamble, 213 N.J. 389 (2013).

                               III.

                                A.

     The State argues that the search of the van was justified

either as a limited protective frisk or as a plain view seizure.3

First, the State maintains that the totality of the

circumstances, specifically, the 9-1-1 calls, the location of

the van, and the frantic movements of the occupants, created

sufficient reasonable suspicion to justify an investigatory

stop.   Second, the State contends that these factors, together

with the driver’s attempt to re-enter the van and the fact that

the occupants of the van would have been allowed to re-enter

after the stop, created sufficient reasonable suspicion to

justify a limited vehicle protective frisk.

     The State points to the recent United States Supreme Court

decision in Navarette v. California, 572 U.S. __, __, 134 S. Ct.
1683, 1689-90, 188 L. Ed. 2d 680, 688-89 (2014), where the

Supreme Court held that the use of the 9-1-1 emergency system

was an “indicator of veracity,” because its safeguards and

features permit identification of callers.    The State contends

that Navarette supports its position that the anonymous 9-1-1

3
  The State no longer argues that the automobile exception to the
warrant requirement applied in this case.

                                 8
calls can provide reasonable suspicion.    The State also invokes

State v. Golotta, 178 N.J. 205, 219 (2003) to support its

assertion that New Jersey courts treat anonymous 9-1-1 calls as

more reliable than other anonymous tips.   The State further

distinguishes this case from Florida v. J.L., 529 U.S. 266, 274,

120 S. Ct. 1375, 1380, 146 L. Ed. 2d 254, 262 (2000), where the

Supreme Court held that the Fourth Amendment did not allow a

frisk of a young man at a bus stop based only on an anonymous

tip that he had a gun.   Here, the State contends the calls

concerned a person with a weapon in a high-crime area and

reports that shots had been fired.

    In its discussion of the plain view exception, the State

contends this Court should abandon the inadvertence requirement.

The State also maintains that the evidence adduced at the

suppression hearing supports the trial court’s finding that the

officer was lawfully at the threshold of the van’s open door

when he saw the gun, and therefore, the plain view exception to

the warrant requirement applies here.

                                B.

    Defendant maintains that the handgun was not in plain view,

that the protective frisk theory is inapplicable to motor

vehicles, and that the search was not lawful on any other basis.

Therefore, defendant asserts that the Appellate Division

correctly reversed the denial of the motion to suppress.

                                9
    Addressing plain view, defendant asserts that there is no

support for the State’s theory that the officer saw the weapon

before he entered the vehicle.    Defendant maintains that even if

the officer was lawfully in the van at the time he saw the gun,

the plain view exception would not apply because the officer did

not discover the gun inadvertently; rather, he entered the van

with the express purpose to find it.

    Defendant also argues that the search was not permissible

as a limited protective frisk.   Defendant maintains that the

record does not support the State’s contention that it was the

officer’s intention to limit his inquiry to the center console.

Defendant contends that the totality of circumstances in this

case did not justify a protective frisk pursuant to the factors

articulated by this Court in State v. Lund, 119 N.J. 35, 48

(1990).   He insists that there was no ongoing emergency when the

officers confronted the individuals in the van, and there was

insufficient evidence to support a reasonable suspicion that

defendant was armed and dangerous.     Defendant further argues

that he did not pose a threat to officer safety at the time of

the search, as he had been placed under arrest.     Finally,

defendant maintains that no other exception to the warrant

requirement applies because there was neither exigency nor

probable cause to justify the search.

                                 IV.

                                 10
                                 A.

    Appellate courts reviewing a grant or denial of a motion to

suppress must uphold the factual findings underlying the trial

court’s decision so long as those findings are supported by

sufficient credible evidence in the record.    State v. Elders,

192 N.J. 224, 243 (2007).   Deference to these factual findings

is required because those findings “are substantially influenced

by [an] opportunity to hear and see the witnesses and to have

the ‘feel’ of the case, which a reviewing court cannot enjoy.”

State v. Johnson, 42 N.J. 146, 161 (1964).    Thus, appellate

courts should reverse only when the trial court’s determination

is “so clearly mistaken ‘that the interests of justice demand

intervention and correction.’”   Elders, supra, 192 N.J. at 244

(quoting Johnson, supra, 42 N.J. at 162).

    A trial court’s interpretation of the law, however, and the

consequences that flow from established facts are not entitled

to any special deference.   State v. Gandhi, 201 N.J. 161, 176

(2010); Manalapan Realty v. Twp. Comm. of Manalapan, 140 N.J.
366, 378 (1995).   Therefore, a trial court’s legal conclusions

are reviewed de novo.   Gandhi, supra, 201 N.J. at 176.

                                 B.

    The Fourth Amendment to the United States Constitution and

Article I, Paragraph 7 of the New Jersey Constitution guarantee

the right of people to be secure against unreasonable searches

                                 11
and seizures.    U.S. Const. amend. IV; N.J. Const. art. I, ¶ 7.

Constitutional protections prohibiting unreasonable searches and

seizures “impose a standard of reasonableness on the exercise of

discretion by government officials to protect persons against

arbitrary invasions.”    State v. Maristany, 133 N.J. 299, 304

(1993).   Reasonableness is the “touchstone” of the Fourth

Amendment.   State v. Crumb, 307 N.J. Super. 204, 245 (App. Div.

1997), certif. denied, 153 N.J. 215 (1998).

    “A warrantless search is presumed invalid unless it falls

within one of the recognized exceptions to the warrant

requirement.”    State v. Cooke, 163 N.J. 657, 664 (2000).   The

State bears the burden of proving that the warrantless search is

justified by one of those exceptions.     State v. Bogan, 200 N.J.
61, 73 (2009).   Evidence seized when found in plain view is one

exception.   State v. Mann, 203 N.J. 328, 340-41 (2010).

Warrantless vehicle searches in New Jersey are also sustainable

either under the “‘automobile exception’ on the basis of

probable cause, or in connection with a search for weapons based

on an objectively-reasonable belief that an occupant of the

vehicle is dangerous and may gain access to weapons.”      State v.

Pierce, 136 N.J. 184, 205 (1994).

    An exception to the warrant requirement relevant to the

facts here is the protective sweep.     The United States Supreme

Court in Maryland v. Buie, 494 U.S. 325, 327, 110 S. Ct. 1093,

                                 12
1094, 108 L. Ed. 2d 276, 281 (1990), authorized law enforcement

officers to conduct a limited “protective sweep” of a residence

when necessary for safety reasons.      The Court described a

protective sweep as “a quick and limited search of premises,

incident to an arrest and conducted to protect the safety of

police officers or others[,] . . . narrowly confined to a

cursory visual inspection of those places in which a person

might be hiding.”      Ibid.

       In State v. Davila, 203 N.J. 97, 116 (2010), this Court

analyzed the application of Buie in situations where the

protective sweep of a residence occurred when officers were

lawfully present in a home for some purpose other than to effect

an arrest.   The Court concluded that the absence of probable

cause to arrest did not render a protective sweep per se

illegal.   Id. at 121.     However, the Court directed that an

inquiry must be made into the circumstances justifying the

sweep.   Id. at 125.    A protective sweep of a home may only occur

when

           (1) law enforcement officers are lawfully
           within the private premises for a legitimate
           purpose, which may include consent to enter;
           and (2) the officers on the scene have a
           reasonable articulable suspicion that the
           area to be swept harbors an individual
           posing a danger.    Where those substantive
           conditions   are  met,   as   a  matter   of
           procedure, the sweep will be upheld only if
           (1) it is cursory, and (2) it is limited in


                                   13
          scope to locations in which an individual
          could be concealed.

          [Ibid.]

The Court emphasized that the justification for a limited

protective sweep is the “serious concern for officer safety when

articulable facts are present that justify taking [such a]

precaution,” and noted that the Supreme Court decisions in Terry

and Long4 relied on a similar rationale.   Id. at 117.

     In Michigan v. Long, 463 U.S. 1032, 1034-35, 103 S. Ct.
3469, 3473, 77 L. Ed. 2d 1201, 1210 (1983), the United States

Supreme Court held that police may conduct a “protective search

of the passenger compartment” of a vehicle based on a reasonable

belief “that the vehicle contain[s] weapons potentially

dangerous to the officers.”   See also Lund, supra, 119 N.J. at

40 (“[I]n Michigan v. Long, the Court upheld the right of police

to conduct a weapons search of the interior of a car when they

have a reasonable belief that the motorist is potentially

dangerous.”).   In Lund, supra, this Court adopted the rule in

Long to govern protective searches of automobiles based on

reasonable suspicion. 119 N.J. at 48.

     Encounters between private citizens and police may take

many forms.   In the law enforcement context, the most common are

the field inquiry, the investigatory stop, the stop and frisk,

4
  Michigan v. Long, 463 U.S. 1032, 103 S. Ct. 3469, 77 L. Ed. 2d
1201 (1983).
                                14
the protective sweep of a residence or vehicle, and the search

of a person, vehicle, or premises.    See State v. Rodriguez, 172
N.J. 117, 125-27 (2002).   Each is governed by a different

standard, ibid., and circumstances of an encounter between a

private citizen and police may evolve quickly, thereby

progressing rapidly from a simple field inquiry to a search, see

State v. Sirianni, 347 N.J. Super. 382, 388 (App. Div.), certif.

denied, 172 N.J. 178 (2002).

    Here, as in many instances, the circumstances that

culminated in a protective sweep of a house or vehicle commenced

with an investigatory stop.    As detailed in Davila, supra, the

investigatory stop and the protective sweep require a reasonable

articulable suspicion that the person to be frisked or the area

to be swept poses a danger to the officer. 203 N.J. at 125-26.

    Police may conduct a brief, investigatory stop, sometimes

called a Terry stop, if there is reasonable suspicion that the

person being stopped is engaged, or is about to engage, in

criminal activity.   State v. Nishina, 175 N.J. 502, 510-11

(2003).   Reasonable suspicion to justify such a stop must be

“based on specific and articulable facts which, taken together

with rational inferences from those facts, reasonably warrant

the officer in believing that the suspect is dangerous and the

suspect may gain immediate control of weapons.”   Long, supra,

463 U.S. at 1049, 103 S. Ct. at 3480, 77 L. Ed. 2d at 1220

                                 15
(internal quotation marks omitted); see Lund, supra, 119 N.J. at

39.   Although a mere “hunch” does not create reasonable

suspicion, Terry, supra, 392 U.S. at 27, 88 S. Ct. at 1883, 20
L. Ed. 2d at 909, the level of suspicion required is

“considerably less than proof of wrongdoing by a preponderance

of the evidence,” and “obviously less” than is necessary for

probable cause, United States v. Sokolow, 490 U.S. 1, 7, 109 S.

Ct. 1581, 1585, 104 L. Ed. 2d 1, 10 (1989).

      “[A]n anonymous tip alone seldom demonstrates the

informant’s basis of knowledge or veracity.”    Alabama v. White,

496 U.S. 325, 329, 110 S. Ct. 2412, 2415, 110 L. Ed. 2d 301, 308

(1990).   That is because “ordinary citizens generally do not

provide extensive recitations of the basis of their everyday

observations,” and an anonymous tipster’s veracity is “by

hypothesis largely unknown, and unknowable.”    Ibid. (internal

quotation marks omitted).

      J.L. illustrates the shortcomings of anonymous reports of

criminal activity.   In J.L., supra, 529 U.S. at 268-69, 120 S.

Ct. at 1377-78, 146 L. Ed. 2d at 258-59, the Supreme Court

determined that no reasonable suspicion arose from a bare-bones

tip that a young black male in a plaid shirt standing at a bus

stop was carrying a gun.    The tipster did not explain how he

knew about the gun, nor did he suggest that he had any special

familiarity with the young man’s affairs.     Id. at 271, 120 S.

                                 16
Ct. at 1379, 146 L. Ed. 2d at 260.   As a result, police had no

basis for believing “that the tipster ha[d] knowledge of

concealed criminal activity.”   Id. at 272, 120 S. Ct. at 1379,
146 L. Ed. 2d at 261.   Furthermore, the tip included no

predictions of future behavior that could be corroborated to

assess the tipster’s credibility.    Id. at 271, 120 S. Ct. at

1379, 146 L. Ed. 2d at 260.   Accordingly, the tip was

insufficiently reliable to justify a stop and frisk.       Ibid.

    Similarly, in Rodriguez, supra, this Court held that police

impermissibly detained a man based on nothing more than an

anonymous call from a man that two men would be arriving by bus

in Atlantic City carrying drugs purchased in Philadelphia. 172
N.J. at 131.   We determined that an investigatory stop required

more than an accurate description of the defendant and an

accurate prediction of his mode of transportation.     Ibid.

    On the other hand, when the anonymous tip is conveyed

through a 9-1-1 call and contains sufficient information to

trigger public safety concerns and to provide an ability to

identify the person, a police officer may undertake an

investigatory stop of that individual.    This Court has

previously treated an anonymous 9-1-1 call as more reliable than

other anonymous tips.   In Golotta, supra, 178 N.J. at 209, this

Court held that an investigative stop of a vehicle was allowable

based on an anonymous 9-1-1 call reporting reckless driving.

                                17
The caller identified the color of the truck, its license plate

number, and its direction.      Ibid.   An officer observed a vehicle

matching that description as to all but the last letter of the

license plate.    Id. at 223-24.   The Court concluded that the

stop was permissible for three reasons: (1) the “enhanced

reliability” of 9-1-1 calls, (2) the fact that only a temporary

stop of the vehicle was involved and not a search of the vehicle

or arrest of the driver, and (3) the “significant risk of death

or injury to himself or the public” posed by an intoxicated or

erratic driver.   Id. at 218.

    Recently, in Navarette, supra, 572 U.S. at __, 134 S. Ct.

at 1690-91, 188 L. Ed. 2d at 689-91, the Supreme Court favorably

referred to Golotta, and used a similar rationale in holding

that an anonymous 9-1-1 call claiming eyewitness knowledge of

dangerous driving contained sufficient indicia of reliability.

The Court determined that an anonymous 9-1-1 call in which the

caller claimed eyewitness knowledge of dangerous driving

indicative of intoxication had sufficient indicia of

reliability, considering the short time between the reported

incident and the 9-1-1 call and the technological and regulatory

features of the 9-1-1 system which safeguard against false

reports.   Id. at __, 134 S. Ct. at 1689-91, 188 L. Ed. 2d at

689-91.



                                   18
    Other factors may also give rise to reasonable suspicion.

In Lund, supra, we recognized that “[n]ervousness and furtive

gestures may, in conjunction with other objective facts, justify

a Terry search.” 119 N.J. at 47.   Other factors that may

combine with furtive movements to give rise to reasonable

suspicion include “additional evasive action, lying to the

police, the presence of other incriminating information about

the motorist or occupants of the car, the absence of

identification, and even the lateness of the hour.”    Id. at 48;

see also State v. Citarella, 154 N.J. 272, 279-80 (1998)

(finding suspect’s movements and gestures, presence of

incriminating information about vehicle or occupants, and time

and place of encounter can create reasonable suspicion necessary

to justify search); State v. Daniels, 264 N.J. Super. 161, 167

(App. Div. 1993) (holding furtive movements of reaching under

seat and towards console, plus denial of movements, plus

reasonable belief car was stolen created reasonable concern for

safety sufficient to justify protective search).

    When a police officer forms a reasonable and articulable

suspicion to justify an investigatory stop, the officer may also

conduct a patdown or frisk of the outer clothing of such persons

in an attempt to discover weapons.    Terry, supra, 392 U.S. at

30-31, 88 S. Ct. at 1884-85, 20 L. Ed. 2d at 911; State v.

Privott, 203 N.J. 16, 30 (2010).

                                19
                                 V.

       With those principles in mind, we turn to the facts of this

case.

                                 A.

       The first issue before this Court concerns whether there

was a reasonable suspicion to justify the initial stop of the

van.    The standard takes into account “the totality of the

circumstances -- the whole picture.”     United States v. Cortez,

449 U.S. 411, 417, 101 S. Ct. 690, 695, 66 L. Ed. 2d 621, 629

(1981).

       In this case, the State maintains that the totality of

circumstances, specifically the 9-1-1 calls, the location of the

van in a high-crime neighborhood late at night, and the frantic

movements of the occupants, created sufficient reasonable

suspicion to justify an investigatory stop.    We agree.   Two

anonymous calls were reported on the night in question.     One

call reported shots fired in the area around Chancellor and

Union Avenues in Irvington; the other reported a person seated

in a tan van parked on Chancellor Avenue with a gun in his lap.

At least one, if not both, of the calls was placed through the

9-1-1 system.    Although the tipster did not inform officers how

he or she knew about the gun, the tip identified the vehicle’s

color, type, and approximate location.    Police officers were



                                 20
able to corroborate the tip by finding a tan van at the reported

location.

    Additionally, once the officers located the vehicle, they

did not immediately approach it.      Their suspicion was not based

solely on the anonymous 9-1-1 call.      The officers illuminated

the van with a spotlight, which permitted them to observe

behavior consistent with an attempt to hide a prohibited item.

These furtive gestures, the location of the van, the late hour,

combined with the 9-1-1 calls, created a reasonable suspicion

sufficient to justify an investigatory stop of the vehicle.

                                 B.

    Having determined that there was reasonable suspicion

justifying the initial stop of the van, we now turn to the

legality of the subsequent frisk of the occupants and search of

the vehicle.   An officer lawfully stopping a vehicle may conduct

a protective frisk of the passenger compartment if he has a

reasonable suspicion that the individual is dangerous and may

gain immediate access to weapons.      Long, supra, 463 U.S. at

1049, 103 S. Ct. at 3481, 77 L. Ed. 2d at 1220; Lund, supra, 119

N.J. at 48.    This involves “balancing the State’s interest in

effective law enforcement against the individual’s right to be

free from unwarranted and/or overbearing police intrusions.”

State v. Caldwell, 158 N.J. 452, 459 (1999).     That determination

is fact-sensitive and requires consideration of whether the

                                 21
totality of the circumstances provided the officer with an

articulable and particularized suspicion that the individual was

involved in criminal activity, within the context of the

officer’s relative experience and knowledge.    State v. Arthur,

149 N.J. 1, 7-8 (1997).   The same circumstances which justify an

investigatory stop may also present the officer with “a specific

and particularized reason to believe that the suspect is armed.”

Privott, supra, 203 N.J. at 30.

    In addition to the totality of the circumstances that

warranted the investigatory stop, defendant balked at Officer

Bryant’s direction to exit the car.    Defendant’s retreat to the

driver’s seat as Officer Bryant got closer created a reasonable

suspicion that defendant was dangerous and could gain immediate

access to a weapon, specifically the handgun that had been

reported in the 9-1-1 call.   Terry, supra, 392 U.S. at 30-31, 88
S. Ct. at 1884-85, 20 L. Ed. 2d at 911; Privott, supra, 203 N.J.

at 30.

    After Officer Bryant completed the patdown of defendant and

did not find a weapon, he returned to the car to conduct a

search of the interior of the vehicle.    He did so only after a

frisk of defendant and his passenger revealed that neither

carried a weapon.   Yet, their conduct, particularly defendant’s

conduct, enhanced, rather than allayed, the officers’ concern

that there was a weapon in the van.    The officers’ reasonable

                                  22
suspicion that there was a gun in the van that would be within

easy reach when defendant and his passenger returned to the

vehicle, and the officers’ reasonable concerns for their safety

and the safety of others did not evaporate when they failed to

find a weapon on either defendant or his passenger.    The risk to

officers and public safety, which underpinned this Court’s

holding in Davila, is equally present here.   While the

protective sweeps in Buie and Davila were aimed at protecting

officers from danger that may be encountered in a home from

individuals lurking therein, this rationale applies equally to

limited protective searches of vehicles, where officers are

permitted to “ferret out weapons that might be used against

police officers.”   Davila, supra, 203 N.J. at 129.   The sweep,

however, must be cursory and limited in scope to the location

where the danger may be concealed.   Here, the narrowly confined

visual sweep of the passenger compartment, which revealed a

handgun protruding from the center console, was permissible.

                                C.

    As the search was a permissible protective sweep of the

passenger compartment of the vehicle, we need not discuss the

applicability of the plain view exception to the facts here.

                               VI.

    We therefore conclude that the initial investigatory stop

of the vehicle was justified under the totality of the

                                23
circumstances.     Similarly, the officers’ decision to conduct

what can best be characterized as a protective sweep or frisk of

the van was constitutionally permissible.

    No one factor was determinative.     Here, there was a

confluence of factors, including the 9-1-1 calls reporting

gunshots and an individual with a gun, the late hour, the

location of the van in a high-crime area, and the furtive

movements of the van’s occupants when the officers arrived on

the scene and as they approached the vehicle.     While the United

States Supreme Court and this Court have held that anonymous 9-

1-1 calls alone may contain sufficient indicia of reliability in

certain situations, notably reports of intoxicated driving, see

Navarette, supra, 572 U.S. at __, 134 S. Ct. at 1690-91, 188 L.

Ed. 2d at 689-90; Golotta, supra, 178 N.J. at 209, we need not

determine here whether the anonymous 9-1-1 calls alone were

sufficient to create a reasonable suspicion of criminal

activity.    Based on the totality of the circumstances, once the

officer completed the patdown of defendant and did not locate

the gun, it was reasonable for the officer to believe the van

contained a gun.    To permit defendant and his passenger to re-

enter the van before ensuring that it did not contain a weapon

ignores the risk to officers and public safety.

    In sum, the 9-1-1 calls were simply one piece of the

puzzle.     The totality of all the circumstances provided the

                                  24
officers with a reasonable and articulable suspicion that the

individuals were involved in criminal activity and thus

permitted the investigatory stop and the protective sweep of the

van.

                                VII.

       The judgment of the Appellate Division is, therefore,

reversed.

     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON,
and FERNANDEZ-VINA; and JUDGE RODRÍGUEZ (temporarily assigned)
join in JUDGE CUFF’s opinion.




                                 25
               SUPREME COURT OF NEW JERSEY

NO.   A-53                                      SEPTEMBER TERM 2012

ON CERTIFICATION TO               Appellate Division, Superior Court




STATE OF NEW JERSEY,

      Plaintiff-Appellant,

              v.

KEVIN GAMBLE,

      Defendant-Respondent.




DECIDED             July 29, 2014
                Chief Justice Rabner                          PRESIDING
OPINION BY                   Judge Cuff
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


CHECKLIST                                 REVERSE
CHIEF JUSTICE RABNER                         X
JUSTICE LaVECCHIA                            X
JUSTICE ALBIN                                X
JUSTICE PATTERSON                            X
JUSTICE FERNANDEZ-VINA                       X
JUDGE RODRÍGUEZ (t/a)                        X
JUDGE CUFF (t/a)                             X
TOTALS                                       7




                                                     1